DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/21 has been entered.

 Response to Amendment
	The amendment, filed 01/21/21, has been entered.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 01/21/21, with respect to the third metal component sandwiched between the first and second combination comprising a first and second protection plate and the first and second combination dispersing stress in the bending area have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 01/21/21, with respect to the third metal component sandwiched between the first and second combination comprising a first and second protection plate and the first and second combination dispersing stress  have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 3 has been withdrawn. 
Applicant’s arguments, see pages 9-13, filed 01/21/21, with respect to the third metal component sandwiched between the first and second combination comprising a first and second protection plate and the first and second combination dispersing stress in the bending area have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 13 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record teaches the display panel as claimed in claim 1, but fails to teach or reasonably suggest a motivation for wherein the third metal component is sandwiched between a first combination comprising a first insulation sublayer, the first buffer layer, the flexible film layer, and a first protection plate and a second combination comprising  structure reinforcement component, a part of a pixel definition layer located at the bending area, and a second protection plate, and the first combination and the second combination wrap the third metal component; wherein when a part of the display panel located at the bending area is bent, the first combination and the second combination disperse a stress generated because the part of the display panel located at the bending area is bent, in combination with the other limitations of claim 1. 
With respect to claim 3, the prior art of record teaches the display panel as claimed in claim 3, but fails to teach or reasonably suggest a motivation for wherein the third metal component is sandwiched between a first combination comprising a first insulation sublayer, the first buffer layer, the flexible film layer, and a first protection plate and a second combination comprising  structure reinforcement component, a part of a pixel definition layer located at the bending area, and a second protection plate, and the first combination and the second combination wrap the third metal component; wherein when a part of the display panel located at the bending area is bent, the first combination and the second combination disperse a stress generated because the part of the display panel located at the bending area is bent, in combination with the other limitations of claim 3. 
With respect to claim 13, the prior art of record teaches the display panel as claimed in claim 13, but fails to teach or reasonably suggest a motivation for wherein the third metal component is sandwiched between a first combination comprising a first insulation sublayer, the first buffer layer, the flexible film layer, and a first protection plate and a second combination comprising  structure reinforcement component, a part of a pixel definition layer located at the bending area, and a second protection plate, and the first combination and the second combination wrap the third metal component; wherein when a part of the display panel located at the bending area is bent, the first combination and the second combination disperse a stress generated because the part of the display panel located at the bending area is bent, in combination with the other limitations of claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898